UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2008 Malvern Federal Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 000-34051 38-3783478 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 42 E. Lancaster Avenue, Paoli, Pennsylvania 19301 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610) 644-9400 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Not applicable. (e)On August 5, 2008, the Company and the Bank approved Employment Agreements with Ronald Anderson, President and Chief Executive Officer, and Dennis Boyle, Senior Vice President and Chief Financial Officer, and the Bank approved Employment Agreements with Gerard M. McTear, Jr., Executive Vice President and Chief Administrative Officer, and William F. Hughes, Jr., Senior Vice President and Chief Lending Officer (collectively, the "Agreements").The Agreements, dated as of August 11, 2008, have been executed and are attached hereto as exhibits.The terms of the Agreements previously were described in the Company's prospectus for its initial public offering, dated February 11, 2008.The Agreements have a three-year term in the case of Mr. Anderson and a two-year term in the case of the other executive officers.
